Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Interpretation
1. Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C].
“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II].
Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.



Allowable Subject Matter
1a. Claims 3, 10, 14 and 21 are objected to as dependent upon rejected claims, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
1b. Claims 23-44 are allowed.
	
Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2a. Claims 1-2, 4-9, 11-13, 15-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan (US 20210022013 A1) in view of Sun (US 20180332527 A1),

2b. Summary of the Cited Prior Art
Yuan discloses a method for deployment of physical cell identities in wireless networks (Figs 1-15).
Sun discloses a method for allocating physical cell identifier in mobile networks (Figs 1-7).

2c. Claim Analysis
Regarding Claim 1, Yuan discloses:
A small cell for selecting a physical cell identifier (PCI), comprising
[(Yuan discloses a method for deployment of physical cell identities in wireless networks, see:
[Abstract] Facilitating model-driven automated cell allocation in advanced networks (e.g., 5G and beyond) is provided herein. Operations of a method can comprise determining, by a system comprising a processor, a solution to an integer programming problem based on input data associated with a network inventory and configuration data for network devices of a group of network devices included in a communications network. Also, the method can comprise determining, by the system, respective cell identities and respective root sequence index assignments for the network devices. Further, the method can comprise implementing, by the system, a deployment of the respective cell identities and respective root sequence index assignments at the network devices.
Figs 1-15)]:
at least one processor configured to [(see Figs 1, 10 and 14-15)]:
determine a provisioned list of PCI values
[(Yuan discloses generating and optimizing PCI list for cell assignment, see:
[0025] The PCI is the identifier of a cell in the physical layer of a 5G NR network. The total number of PCIs in 5G NR are limited to 1008. Thus, the PCIs need to be reused and several cells in a network will share the same PCI. PCI conflicts in PCI code allocation lead to network performance degradations in UE cell (re)selections, handovers, UE synchronization and RF condition status estimates. PCI conflicts include PCI collisions and PCI confusions.
[0028] In addition to the methods for solving the optimization problem of PCI/RSI assignment, disclosed herein are various aspects that provide closed loop automation in assigning PCI/RSI based on changes in the communication network. The various implementations can be policy-driven where rules and constraints are set for the optimization through a policy module, for example. For example, in an implementation, network inventory and configuration data can be obtained from the communication network as input data, the optimization algorithms can be implemented on the input data based on optimization rules and constraints, and the optimal PCI/RSI assignment list generated by the algorithms can be executed and provided to the network.
Fig 10; Figs 11-13)];
sort the PCI values in the provisioned list into a sorted list based on a predetermined pattern and modulo X values of elements in the provisioned list, where X is a predetermined integer
[(Yuan discloses
[0061] Another rule on PCI assignment is the PCI mod-4 requirement. For example, if two PCI codes have the same remainder when dividing by four (4), those PCI codes should not be assigned to two adjacent 5G cells. An example of mod-4 violation is now made with reference to FIG. 2, where the first cell 202 is assigned numeral 15 and the second cell 204 is assigned numeral 215. This is a PCI mod-4 violation because the two adjacent cells have PCI codes with the same value after the modulo operation. In further detail, taking numeral 15 and dividing by 4 gives remainder 3 (for the first cell 202) and taking 215 and dividing by 4 gives remainder 3. Mod-4 PCIs in neighboring cells may cause interferences on PBCH Demodulation Reference Signals (DMRS).
[0062] In further detail, FIG. 5 illustrates an example, non-limiting, schematic representation 500 of potential PBCH DMRS collisions in 5G PCI design. Specifically, FIG. 5 illustrates the PCI modulo-4 requirement in 5G PCI assignment. As illustrated, the PBCH DMRS moves in frequency domain with change of PCI. Every fourth PCI will have the same DMRS positions. Thus, when the same PCI modulo-4 are used in neighboring cells, the UE device will not be able to differentiate the RS from the two cells (especially in TDD deployment), causing errors in RF quality measurements during initial access and reselection. Accordingly, there is a need to avoid/minimize the PCI modulo-4 assignment to neighbor cells.
[0094] The disclosed aspects can model the 5G PCI/RSI optimization as an integer programming problem and discussed are procedures for solving the problem. The various aspects can avoid and/or mitigate any PCI collisions and reception of false preambles, minimizes PCI confusions, and maximizes PCI/RSI reuse distance with 5G PCl/RSI requirements. The disclosed aspects can also minimize the PCl/RSI changes to the existing allocations. A number of requirements can be added to the optimization problem, including modulo-3 and PCI modulo-4 requirements where no PCI modulo-3 and modulo-4 assignment to neighbor cells, and PCI allocation requirements such as same SSS ID on each site and different PSS ID for different sectors at the site. In an example, according to modulo-3 rule, the same PSS ID should not be allocated to two adjacent cells (same PSS may cause UE synchronization delay). Further, PCI reuse should be spread as far as possible.
Figs 2A, 2B, 5 and 10; see also Figs 11-13)];
determine an index for each sector implemented by the small cell based on a sector ID for the sector
[(Yuan discloses
[0014] FIG. 9A illustrates a first case where the same primary synchronization signal identifier can be assigned to the sectors;
[0046] The generation component 110 can generate a PCI and RSI assignment list for the communications network based on implementation of the optimization procedure by the optimization component 108. In an example, the PSI and RSI assignment list can be a first PCI and RSI assignment list. Further to this example, the data management component 106 can evaluate neighbor relation changes introduced into the system and the generation component 110 can generate an updated or second PSI and RSI assignment list based on the new evaluation by the data management component 106. 
[0049] Further, the implementation component 112 can implement the physical cell identity and root sequence index assignment list at respective network devices of the group of network devices 104. For example, through the transmitter/receiver component 114, the implementation component 112 can provide indications of the assignment list(s) to the group of network devices 104.
[0071] In addition to the rules and constraints listed above that should be followed for PCI/RSI assignment, a few soft constraints should be followed. For example, in three-sector macro cell deployment, it is preferred that the three cells at a gNodeB macro-site share the same PSS (N.sub.ID.sup.(2)) with their SSS (N.sub.ID.sup.(1)) being assigned to be 0, 1, and 2, respectively. Also, the PCI/RSI reuse distance (e.g., the distance between two cells assigned with same PCI/RSI) should be maximized
Figs 6-9C and 10-13)];
select, for each sector implemented by the small cell, a PCI value from the sorted list based on a sector ID of the sector
[(Yuan discloses select and assign PCI to a cell or sector, see:
[0014] FIG. 9A illustrates a first case where the same primary synchronization signal identifier can be assigned to the sectors;
[0025] The PCI is the identifier of a cell in the physical layer of a 5G NR network. The total number of PCIs in 5G NR are limited to 1008. Thus, the PCIs need to be reused and several cells in a network will share the same PCI. PCI conflicts in PCI code allocation lead to network performance degradations in UE cell (re)selections, handovers, UE synchronization and RF condition status estimates. PCI conflicts include PCI collisions and PCI confusions.
[0026] For example, in 5G mobile networks, a cell should have assigned PCI and RSI in order for the cell to be operational. In 5G networks, a User Equipment (UE) device can read the PCI when the UE device sync-ups with the network (a network device) in order for the UE device to be able to receive downlink data from the network. The UE device also gains uplink access to the network based on random access preambles which are generated based on RSI of the cells. Thus, PCI and RSI assignment are utilized in order for 5G network to be operational.
Figs 6-9C and 10-13)].
Yuan does not elaborate about sorting PCI.
However, Sun discloses:
sort the PCI values in the provisioned list into a sorted list based on a predetermined pattern and modulo X values of elements in the provisioned list, where X is a predetermined integer
[(Sun discloses sorting PCI based on some criteria, see:
[0059] The PCI determination unit 4150 is configured to reuse a suitable PCI of a neighbor base station as the PCI of the mobile base station 510 based on the collected information relating to network configuration. The PCI determination unit 4150 further includes a PCI-reuse-factor calculation unit 4151, a sorting unit 4152 and a reuse unit 4153. The PCI-reuse-factor calculation unit 4151 calculates PCI reuse factor with respect to PCI of each neighbor base station (that is, m=0, 1, 2, . . . , 503 as described above) based on the interference value between the mobile base station 510 and the neighbor base station as well as the load of the neighbor base station, thereby acquiring multiple PCI reuse factors. The sorting unit 4152 sorts the acquired multiple PCI reuse factors in a descending order of magnitude. The reuse unit 4153 reuses a PCI of a neighbor base station corresponding to the maximum PCI reuse factor as the PCI of the mobile base station 510, and the new PCI is notified to the mobile base station 510 via the communication unit 4140.
[0066] The PCI-reuse-factor calculation unit 5331 calculate PCI reuse factor with respect to PCI of each neighbor base stations based on the information relating to network configuration received by the communication unit 5320 from the network management device 430, thereby acquiring multiple PCI reuse factors. The sorting unit 5332 sorts the acquired PCI reuse factors in a descending order. The PCI candidate list generation unit 5333 generates a PCI candidate list based on the multiple PCI reuse factors sorted in the descending order. The PCI candidate list includes PCIs of multiple neighbor base stations which correspond to the multiple PCI reuse factors sorted in the descending order. As described above, A PCI of a neighbor base station corresponding to a greater PCI reuse factor is preferably selected to be reused. Therefore, the PCI of the neighbor base station which appears higher in the PCI candidate list is more likely to be reused as the PCI of the mobile base station 530. Then, the generated PCI candidate list is transmitted to the network management device 430 through the communication unit 5320. The PCI reuse unit 4360 in the network management device 430 preferably selects the PCI of the neighbor base station which appears highest in the PCI candidate list to reuse it as the PCI of the mobile base station 530, and notifies the mobile base station 530 of the new PCI through the communication unit 4340.
Fig 3, Steps S410; Fig 4, Sorting Unit 4152; see also Fig 1-2 and 5-6)];
select, for each sector implemented by the small cell, a PCI value from the sorted list based on a sector ID of the sector
[(Sun discloses selecting PCI from the sorted list, see:
[0066] The PCI-reuse-factor calculation unit 5331 calculate PCI reuse factor with respect to PCI of each neighbor base stations based on the information relating to network configuration received by the communication unit 5320 from the network management device 430, thereby acquiring multiple PCI reuse factors. The sorting unit 5332 sorts the acquired PCI reuse factors in a descending order. The PCI candidate list generation unit 5333 generates a PCI candidate list based on the multiple PCI reuse factors sorted in the descending order. The PCI candidate list includes PCIs of multiple neighbor base stations which correspond to the multiple PCI reuse factors sorted in the descending order. As described above, A PCI of a neighbor base station corresponding to a greater PCI reuse factor is preferably selected to be reused. Therefore, the PCI of the neighbor base station which appears higher in the PCI candidate list is more likely to be reused as the PCI of the mobile base station 530. Then, the generated PCI candidate list is transmitted to the network management device 430 through the communication unit 5320. The PCI reuse unit 4360 in the network management device 430 preferably selects the PCI of the neighbor base station which appears highest in the PCI candidate list to reuse it as the PCI of the mobile base station 530, and notifies the mobile base station 530 of the new PCI through the communication unit 4340.
Fig 6, PCI determination Unit 5330; see Figs 2-6)].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Yuan’s method for deployment of physical cell identities in wireless networks with Sun’s method for allocating physical cell identifier in mobile networks with the motivation being to effectively manage numerous randomly-deployed small base stations, a self-organizing network (SON) (Sun, Para [0008]).

Regarding Claim 2, Sun discloses:
wherein the modulo X value for a first sector implemented by the small cell is different than the modulo X value for a first sector implemented by a neighboring small cell
[(see:
[0061] Another rule on PCI assignment is the PCI mod-4 requirement. For example, if two PCI codes have the same remainder when dividing by four (4), those PCI codes should not be assigned to two adjacent 5G cells. An example of mod-4 violation is now made with reference to FIG. 2, where the first cell 202 is assigned numeral 15 and the second cell 204 is assigned numeral 215. This is a PCI mod-4 violation because the two adjacent cells have PCI codes with the same value after the modulo operation. In further detail, taking numeral 15 and dividing by 4 gives remainder 3 (for the first cell 202) and taking 215 and dividing by 4 gives remainder 3. Mod-4 PCIs in neighboring cells may cause interferences on PBCH Demodulation Reference Signals (DMRS).
Figs 2A, 2B, 5 and 10; see also Figs 11-13)].

Regarding Claim 4, Sun discloses:
wherein the small cell is implemented using a cloud radio access network (C-RAN), comprising: 
at least one radio point (RP), each being configured to exchange radio frequency (RF) signals with at least one user equipment (UE)
[(see:
[0118] Cloud Radio Access Networks (cRAN) can enable the implementation of concepts such as SDN and Network Function Virtualization (NFV) in 5G networks. This disclosure can facilitate a generic channel state information framework design for a 5G network. Certain embodiments of this disclosure can comprise an SDN controller that can control routing of traffic within the network and between the network and traffic destinations. The SDN controller can be merged with the 5G network architecture to enable service deliveries via open Application Programming Interfaces (APIs) and move the network core towards an all Internet Protocol (IP), cloud based, and software driven telecommunications network. The SDN controller can work with, or take the place of, Policy and Charging Rules Function (PCRF) network elements so that policies such as quality of service and traffic management and routing can be synchronized and managed end to end.
Fig 2-6)];
a baseband controller communicatively coupled to the at least one RP via a front-haul ETHERNET network
[(see LAN is Ethernet network:
[0150] When used in either a LAN or WAN networking environment, the computer 1502 can access cloud storage systems or other network-based storage systems in addition to, or in place of, external storage devices 1516 as described above. Generally, a connection between the computer 1502 and a cloud storage system can be established over a LAN 1554 or WAN 1556 e.g., by the adapter 1558 or modem 1560, respectively. Upon connecting the computer 1502 to an associated cloud storage system, the external storage interface 1526 can, with the aid of the adapter 1558 and/or modem 1560, manage storage provided by the cloud storage system as it would other types of external storage. For instance, the external storage interface 1526 can be configured to provide access to cloud storage sources as if those sources were physically connected to the computer 1502.
Fig 14-15)].

Regarding Claim 5, Sun discloses:
wherein the at least one processor is implemented in the baseband controller
[(see 5G NR Controller Device that includes baseband processor, as known in the industry:
[0089] …….. The optimization algorithms can generate optimal PCI/RSI assignment results 1026 which are sent to a 5G NR controller device 1028 for executions. The 5G NR controller device 1028 can execute the optimal PCI/RSI assignments 1026 by changing cell PCI/RSI to optimal values 1030 at the corresponding 5G cells in the 5G network 400.
	Fig 10, 5G NR Controller 1028)].

Regarding Claim 6, Sun discloses:
wherein the small cell is implemented using a cloud radio access network (C-RAN), comprising
[(see:
[0029] The various aspects provided herein allocate PCIs to 5G cells, so as to avoid and/or minimize PCI conflicts, to avoid and/or minimize Physical Broadcast Channel (PBCH) reference signal (RS) collisions between neighbor cells, and to maximize PCI reuse distance. Further, the disclosed aspects cover optimal PCI designs for both macro-cells and small cells and provide automated PCI adjustment based on neighbor relation changes in 5G RAN. Further, the disclosed aspects can be implemented as a closed loop Self Organizing Network (SON) solution in an open network automation platform or a similar platform.
Fig 10, 5G NR Controller 1028; Fig 11-15)]:
a plurality of remote units (RUs), each being configured to exchange radio frequency (RF) signals with at least one user equipment (UE)
[(see 
[0042] As illustrated in FIG. 1, the system 100 can include a device 102 that can be communicatively coupled to a group of network devices 104. The group of network devices 104 can be associated with a mobile network (e.g., a 5G mobile network). The device 102 can be a network device and can be deployed in a non-standalone deployment architecture or in a deployed in a -standalone deployment architecture.
Fig 1; Fig 3)];
a centralized unit communicatively coupled to the plurality of RUs via a front-haul ETHERNET interface
[(LAN is Ethernet network:
[0150] When used in either a LAN or WAN networking environment, the computer 1502 can access cloud storage systems or other network-based storage systems in addition to, or in place of, external storage devices 1516 as described above. Generally, a connection between the computer 1502 and a cloud storage system can be established over a LAN 1554 or WAN 1556 e.g., by the adapter 1558 or modem 1560, respectively. Upon connecting the computer 1502 to an associated cloud storage system, the external storage interface 1526 can, with the aid of the adapter 1558 and/or modem 1560, manage storage provided by the cloud storage system as it would other types of external storage. For instance, the external storage interface 1526 can be configured to provide access to cloud storage sources as if those sources were physically connected to the computer 1502.
Fig 14-15)];
wherein the centralized unit is a Distributed Unit (DU) or a Central Unit (CU) configured to operate in a 3GPP Fifth Generation communication system
[(see:
[0089] The system 1000 can include a network inventory and monitoring module 1002 that can store cell inventory information 1004. The network inventory and monitoring module 1002 can also monitor the changes in the 5G NR network 400. The changes can include, but are not limited to: cell additions/removals, PCI/RSI changes 1006, and/or cell neighbor relation changes in the network (e.g., 5G cell neighbor relations 1008, 5G-to4G cell neighbor relations 1010). The network inventory and monitoring module 1002 can send the cell inventory and configuration changes, as input data 1012, to a PCI/RSI handler 1014. The PCI/RSI handler 1014 can evaluate any violations 1016 based on PCI/RSI assignment rules 1018 provided by a rules and policies module 1020. If any violations are found, the PCI/RSI module (e.g., the PCI/RSI handler 1014) can invoke an optimization algorithm module 1022, which can implement the optimization algorithms based on optimization policies 1024 set by the rules and policies module 1020. The optimization algorithms can generate optimal PCI/RSI assignment results 1026 which are sent to a 5G NR controller device 1028 for executions. The 5G NR controller device 1028 can execute the optimal PCI/RSI assignments 1026 by changing cell PCI/RSI to optimal values 1030 at the corresponding 5G cells in the 5G network 400.
Fig 10, 5G NR Controller 1028; Fig 11-15)].

Regarding Claim 7, Sun discloses:
wherein the at least one processor is implemented in the centralized unit
[(see 5G NR Controller Device may function as central unit:
[0089] …….. The optimization algorithms can generate optimal PCI/RSI assignment results 1026 which are sent to a 5G NR controller device 1028 for executions. The 5G NR controller device 1028 can execute the optimal PCI/RSI assignments 1026 by changing cell PCI/RSI to optimal values 1030 at the corresponding 5G cells in the 5G network 400.
Fig 10, 5G NR Controller 1028)].

Regarding Claim 8, Sun discloses:
wherein the predetermined pattern is: 1, 2, 0; 1, 0, 2; 2, 0, 1; 2, 1, 0; 0, 1, 2; or 0, 2, 1
[(see:
[0056] In further detail, there are 1,008 unique PCIs available in a 5G network, for example. The available PCIs are given by the following format:
		
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

where N.sub.ID.sup.(1)∈{0, 1, . . . , 335} and N.sub.ID.sup.(2)∈{0, 1, 2}. N.sub.ID.sup.(1) is referred to as a Primary Synchronization Signal (PSS) identifier (ID), and N.sub.ID.sup.(2) is referred to as a Secondary Synchronization Signal (SSS) ID.
	Fig 2A)].

Regarding Claim 9, Sun discloses:
wherein the at least one processor is configured to sort the PCI values in the provisioned list by, during each of at least one iterative selection round, selecting up to three PCI values from the provisioned list (P) based on
[(Sun discloses iteratively assigning, or selecting, PCI from inventory, see:
[0089] The system 1000 can include a network inventory and monitoring module 1002 that can store cell inventory information 1004. The network inventory and monitoring module 1002 can also monitor the changes in the 5G NR network 400. The changes can include, but are not limited to: cell additions/removals, PCI/RSI changes 1006, and/or cell neighbor relation changes in the network (e.g., 5G cell neighbor relations 1008, 5G-to4G cell neighbor relations 1010). The network inventory and monitoring module 1002 can send the cell inventory and configuration changes, as input data 1012, to a PCI/RSI handler 1014. The PCI/RSI handler 1014 can evaluate any violations 1016 based on PCI/RSI assignment rules 1018 provided by a rules and policies module 1020. If any violations are found, the PCI/RSI module (e.g., the PCI/RSI handler 1014) can invoke an optimization algorithm module 1022, which can implement the optimization algorithms based on optimization policies 1024 set by the rules and policies module 1020. The optimization algorithms can generate optimal PCI/RSI assignment results 1026 which are sent to a 5G NR controller device 1028 for executions. The 5G NR controller device 1028 can execute the optimal PCI/RSI assignments 1026 by changing cell PCI/RSI to optimal values 1030 at the corresponding 5G cells in the 5G network 400.
Fig 10, see also Figs 11-15)]:
remainders of the PCI values divided by the predetermined integer; and the predetermined pattern
[(see:
[0061] Another rule on PCI assignment is the PCI mod-4 requirement. For example, if two PCI codes have the same remainder when dividing by four (4), those PCI codes should not be assigned to two adjacent 5G cells. An example of mod-4 violation is now made with reference to FIG. 2, where the first cell 202 is assigned numeral 15 and the second cell 204 is assigned numeral 215. This is a PCI mod-4 violation because the two adjacent cells have PCI codes with the same value after the modulo operation. In further detail, taking numeral 15 and dividing by 4 gives remainder 3 (for the first cell 202) and taking 215 and dividing by 4 gives remainder 3. Mod-4 PCIs in neighboring cells may cause interferences on PBCH Demodulation Reference Signals (DMRS).
[0062] In further detail, FIG. 5 illustrates an example, non-limiting, schematic representation 500 of potential PBCH DMRS collisions in 5G PCI design. Specifically, FIG. 5 illustrates the PCI modulo-4 requirement in 5G PCI assignment. As illustrated, the PBCH DMRS moves in frequency domain with change of PCI. Every fourth PCI will have the same DMRS positions. Thus, when the same PCI modulo-4 are used in neighboring cells, the UE device will not be able to differentiate the RS from the two cells (especially in TDD deployment), causing errors in RF quality measurements during initial access and reselection. Accordingly, there is a need to avoid/minimize the PCI modulo-4 assignment to neighbor cells.
Figs 2A, 2B, 5 and 10; see also Figs 11-13)].

Regarding Claim 11, Sun discloses:
wherein selecting, for each sector implemented by the small cell, a PCI value from the sorted list comprises
[(see: 
[0014] FIG. 9A illustrates a first case where the same primary synchronization signal identifier can be assigned to the sectors;
Figs 9A-9C)]:
determining an index for each sector implemented by the small cell based on a sector ID for the sector
[(see:
[0049] Further, the implementation component 112 can implement the physical cell identity and root sequence index assignment list at respective network devices of the group of network devices 104. For example, through the transmitter/receiver component 114, the implementation component 112 can provide indications of the assignment list(s) to the group of network devices 104.
Figs 6-9C and 10-13)];
for each sector, selecting one of the PCI values from the sorted list based on a respective index for the sector
[(see:
[(Yuan discloses select and assign PCI to a cell or sector, see:
[0014] FIG. 9A illustrates a first case where the same primary synchronization signal identifier can be assigned to the sectors;
[0025] The PCI is the identifier of a cell in the physical layer of a 5G NR network. The total number of PCIs in 5G NR are limited to 1008. Thus, the PCIs need to be reused and several cells in a network will share the same PCI. PCI conflicts in PCI code allocation lead to network performance degradations in UE cell (re)selections, handovers, UE synchronization and RF condition status estimates. PCI conflicts include PCI collisions and PCI confusions.
[0026] For example, in 5G mobile networks, a cell should have assigned PCI and RSI in order for the cell to be operational. In 5G networks, a User Equipment (UE) device can read the PCI when the UE device sync-ups with the network (a network device) in order for the UE device to be able to receive downlink data from the network. The UE device also gains uplink access to the network based on random access preambles which are generated based on RSI of the cells. Thus, PCI and RSI assignment are utilized in order for 5G network to be operational.
Figs 6-9C and 10-13)].
Yuan does not elaborate about sorting PCI.
However, Sun discloses:
for each sector, selecting one of the PCI values from the sorted list based on a respective index for the sector
[(Sun discloses sorting PCI based on some criteria, see:
[0059] The PCI determination unit 4150 is configured to reuse a suitable PCI of a neighbor base station as the PCI of the mobile base station 510 based on the collected information relating to network configuration. The PCI determination unit 4150 further includes a PCI-reuse-factor calculation unit 4151, a sorting unit 4152 and a reuse unit 4153. The PCI-reuse-factor calculation unit 4151 calculates PCI reuse factor with respect to PCI of each neighbor base station (that is, m=0, 1, 2, . . . , 503 as described above) based on the interference value between the mobile base station 510 and the neighbor base station as well as the load of the neighbor base station, thereby acquiring multiple PCI reuse factors. The sorting unit 4152 sorts the acquired multiple PCI reuse factors in a descending order of magnitude. The reuse unit 4153 reuses a PCI of a neighbor base station corresponding to the maximum PCI reuse factor as the PCI of the mobile base station 510, and the new PCI is notified to the mobile base station 510 via the communication unit 4140.
[0066] The PCI-reuse-factor calculation unit 5331 calculate PCI reuse factor with respect to PCI of each neighbor base stations based on the information relating to network configuration received by the communication unit 5320 from the network management device 430, thereby acquiring multiple PCI reuse factors. The sorting unit 5332 sorts the acquired PCI reuse factors in a descending order. The PCI candidate list generation unit 5333 generates a PCI candidate list based on the multiple PCI reuse factors sorted in the descending order. The PCI candidate list includes PCIs of multiple neighbor base stations which correspond to the multiple PCI reuse factors sorted in the descending order. As described above, A PCI of a neighbor base station corresponding to a greater PCI reuse factor is preferably selected to be reused. Therefore, the PCI of the neighbor base station which appears higher in the PCI candidate list is more likely to be reused as the PCI of the mobile base station 530. Then, the generated PCI candidate list is transmitted to the network management device 430 through the communication unit 5320. The PCI reuse unit 4360 in the network management device 430 preferably selects the PCI of the neighbor base station which appears highest in the PCI candidate list to reuse it as the PCI of the mobile base station 530, and notifies the mobile base station 530 of the new PCI through the communication unit 4340.
Fig 3, Steps S410; Fig 4, Sorting Unit 4152; see also Fig 1-2 and 5-6)]/
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Yuan’s method for deployment of physical cell identities in wireless networks with Sun’s method for allocating physical cell identifier in mobile networks with the motivation being to effectively manage numerous randomly-deployed small base stations, a self-organizing network (SON) (Sun, Para [0008]).

Regarding Claims 12-13, 15-20 and 22, the claims disclose similar features as of Claims 1-2, 4-9 and 11, and are rejected based on the same rationales of Claims 1-2, 4-9 and 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JUNG LIU/Primary Examiner, Art Unit 2473